DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				     Election Restriction
	In response to election restriction, claims 1-8 were elected without traverse.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of
the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Umagami (JP 10284449A, hereinafter Umagami) in view of Shimizu (JP 2012160659A, hereinafter Shimizu).
	With respect to claim 1, Umagami discloses a wafer processing method for dividing a wafer along a plurality of crossing division lines to obtain a plurality of individual device chips (page 06; last para; processing wafer to divide into individual devices), the division lines being formed on a front side of the wafer to thereby define a plurality of separate regions where a plurality of devices are individually formed (page 05; last para and page 06; last para; surface of wafer W partitioned by streets), the wafer processing method comprising: a uniting step of positioning the wafer in an opening of a frame (page 05; last para; positioning the wafer W in the frame F), the opening for accommodating the wafer (page 05; last para), attaching an adhesive sheet to the front side of the wafer (page 07; first para ; tape T is attached to surface W1) and to a back side of the frame to thereby unite the wafer and the frame through the adhesive sheet (page 05; last two paragraphs);
a supporting unit (page 05; first para), the supporting unit including a frame fixing section fixing the frame, and a wafer table having the supporting face supporting the wafer (page 05; first para; chuck table); a fixing step of placing a side of the adhesive sheet of the wafer on the wafer table, fixing the wafer to the wafer table through the adhesive sheet (page 02; last para), and fixing the frame with the frame fixing section (page 02; last para and page 03; first para);
a detecting step of imaging the wafer through the wafer table (page 07; para 01-03), and the adhesive sheet with an imaging unit which is positioned opposite to the supporting face of the wafer table to thereby detect the division lines formed on the front side of the wafer (page 08; fig. 6A shows an image of a front surface of the wafer); and a processing step of processing a portion on a back side of the wafer, the portion corresponding to each of the division lines which have been detected in the detecting step (page 07; first para; cut on the back surface W2 corresponding to the street S on the front surface W1 of the wafer W).
	Umagami does not explicitly disclose a liquid layer forming step of forming a layer of a liquid on a supporting face of a wafer table included in a supporting unit, and the wafer table having the supporting face formed of a transparent plate; the layer of liquid has been formed on the wafer table.
	In an analogous art, Shimizu discloses a liquid layer forming step of forming a layer of a liquid on a supporting face of a wafer table included in a supporting unit (page 01; para 07; liquid e.g. water), and the wafer table having the supporting face formed of a transparent plate (page 11; para 03; table plate 22 is made of transparent glass); the layer of liquid has been formed on the wafer table (page 01; para 07 and page 10; last para). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Umagami’s disclosed invention by adding Shimizu’s disclosure in order to provide dicing process without damaging devices on the surface of the wafer.
With respect to claim 2, Umagami does not explicitly disclose wherein
the liquid used in the liquid layer forming step is water.
In an analogous art, Shimizu discloses wherein the liquid used in the liquid layer forming step is water (page 10; last para – water). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Umagami’s disclosed invention by adding Shimizu’s disclosure in order to provide dicing process without damaging devices on the surface of the wafer.
With respect to claims 3 and 4, Umagami discloses wherein the processing step, cutting is carried out on the portion on the back side of the wafer, the portion corresponding to each of the division lines (page 07; first para), with a cutting unit rotatably provided with a cutting blade (page 05; para 03; the cutting means 59 is a blade on a disk rotating about a spindle).

            Claims 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Umagami/Shimizu in view of Sekiya (JP 2016/064453A, hereinafter Sekiya).
With respect to claims 5-8, Umagami/Shimizu does not explicitly disclose
an unloading step of, after the processing step, blowing air to a region between the wafer table and the adhesive sheet to thereby separate the wafer united with the frame from the supporting unit and unload the wafer.
	In an analogous art, Sekiya discloses an unloading step of, after the processing step, blowing air to a region between the wafer table and the adhesive sheet to thereby separate the wafer united with the frame from the supporting unit and unload the wafer (page 03; para 12; high pressure air use to detach the wafer from the processing table).Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Umagami/Shimizu’s disclosed invention by adding Sekiya’s disclosure in order to expedite the wafer unloading process after processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816